Wyly, J.
The plaintiffs injoin the sheriff and the other defendants from selling the plantation described in the notice of seizure annexed to the petition, ou the ground that it belongs to them and not to tho seized debtor, Mrs. Charlotte Doherty, they having acquired a valid title thereto under execution of the judgment of George Jackson v. the said Charlotte Doherty, which judgment was superior iu rank to that of the defendants. -
The defendants deny that the plaintiffs have title to said property; and- aver that the judgment under which they purchased it was at the time prescribed, that more than ten years elapsed before the suit for revival of the judgment was instituted; aud although execution issued after the judgment of revival and the property was regularly adjudicated to the plaintiffs, their title was au absolute nullity. The court perpetuated the injunction, and tho defendants appeal.
In Andersen v. Carroll, Hoy & Co., 23 An. 175, this court said: “The evidence shows that the plaintiff was in possession under a recorded title and there was no simulation as charged; that ho purchased under a judgment aud mortgage-ostensibly valid and superior in ran; to that of the defendants. Such a title can not be treated as an absolute nullity, it can not bo attacked collaterally. Actual contracts even though made in fraud of the rights of creditors, can not be annulled except by a direct action. Whether the mortgage under which the plaintiff purchased, was properly roinscribod, or whether the judgment was revived upon insufficient evidence or not, are questions that can not be inquired into in this form of attack.”
Here the plaintiffs are in possession under a recorded title ostensibly valid, and under a judgment superior in rank to that of the defendants. This is an actual contract that can not be attacked collat- ■ ©rally under the settled jurisprudence of the State.
Judgment affirmed.